[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This court held a hearing on October 17, 2000 in the above matter. The main contention of the Petitioner was that the judge who sentenced him in CR 99-113510, GA 13 at Enfield had ordered that the sentence in that case run concurrent with a previous sentence but be retroactive to the first sentence thereby making the sentence in CR 99-113510 truly concurrent with the previous sentence so that he would be eligible for parole at the same time on both convictions. The court then ordered a transcript of the sentencing of CR 99-113510 and finds nothing in there in which Judge Susco ordered retroactivity of that sentence.
A copy of the transcript is attached hereto. Accordingly, the petition for habeas corpus is dismissed. If, however, the Petitioner has some additional information that would contradict this petition, he may move to reopen this habeas.
Rittenband, JTR